Case 0:19-cv-62751-RKA Document 24-1 Entered on FLSD Docket 12/14/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 0:19-CV-62751

   DAVID GREENWALD,

          Plaintiff,

   v.

   FROST-ARNETT COMPANY, and
   CORAL ANESTHESIA ASSOCIATES, INC.,

         Defendants.
   _______________________________________/

        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S VERIFIED MOTION
                     FOR AWARD OF ATTORNEYS’ FEES

          Plaintiff DAVID GREENWALD (“Plaintiff”), pursuant to Fed. R. Civ. P. 54(d) and S.D.

   Fla. L.R. 7.3, submits this Memorandum of Law in Support of Plaintiff’s Verified Motion for

   Award of Attorneys’ Fees.

                                     I.     INTRODUCTION

          1.      On November 5, 2019, Plaintiff commenced the above-captioned action against

   Defendant Frost-Arnett Company and Defendant Coral Anesthesia Associates, Inc. (collectively,

   the “Defendants”) for violations of the Fair Debt Collection Practices Act (the “FDCPA”) and

   Florida Consumer Collection Practices Act (the “FCCPA”). On January 2, 2020, Defendant Coral

   Anesthesia Associates, Inc., was dismissed from the above-captioned action [D.E. 19], and

   Plaintiff accepted Defendant Frost-Arnett Company’s Offer of Judgment [D.E. 20]. As part of the

   Offer of Judgment, Plaintiff received the maximum amount of statutory damages recoverable from

   Defendant Frost-Arnett Company, as well as reasonable attorneys’ fees and costs.




                                             Page 1 of 5
Case 0:19-cv-62751-RKA Document 24-1 Entered on FLSD Docket 12/14/2020 Page 2 of 5




          2.      Accordingly, Plaintiff as the prevailing party in this Action, now seeks a judgment

   for attorneys’ fees under Rule 54(d) of the Federal Rules of Civil Procedure.

          3.      Plaintiff is represented by Thomas J. Patti, Esq., and Paul A. Herman, Esq.,

   (collectively, “Counsel”). Prior to filing the Motion which this Memorandum supports, Counsel

   expended a total 12.9 hours (7.8 by Attorney Patti and 5.1 hours by Attorney Herman) on behalf

   of Plaintiff. See Exhibit B (Declaration of Thomas J. Patti); Exhibit C (Declaration of Paul A.

   Herman); and Exhibit D (the Joint Timecard).

          4.      The hourly rate for the services provided by Attorney Patti is $475.00 per hour.

   Exhibit B. The hourly rate for the services provided by Attorney Herman is $575.00 per hour.

   Exhibit C. Accordingly, the reasonable attorneys’ fees for the services of Counsel in this Action is

   $6,637.5. Exhibit D.

                                          II.     ARGUMENT

   A.     PLAINTIFF IS THE PREVAILING PARTY IN THIS ACTION AND IS ENTITLED
          TO REASONABLE ATTORNEYS’ FEE

          5.      The FDCPA provides for the payment of reasonable attorneys’ fees and costs to

   successful consumer. See 15 U.S.C. § 1692k(3). This also is true for a successful action to enforce

   liability under the FCCPA. See Fla. Stat. § 559.77(2).

          6.      Pursuant to 15 U.S.C. § 1692k(3), in the case of a successful action to enforce

   liability under the FDCPA, a plaintiff is entitled to “the costs of the action, together with a

   reasonable attorney's fee as determined by the court.” Pursuant to Fla. Stat. § 559.77, “[a]ny person

   who fails to comply with any provision of s. 559.72 is liable for actual damages and for additional

   statutory damages as the court may allow, but not exceeding $1,000, together with court costs and

   reasonable attorney’s fees incurred by the plaintiff.” Fla. Stat. § 559.77(2).




                                                Page 2 of 5
Case 0:19-cv-62751-RKA Document 24-1 Entered on FLSD Docket 12/14/2020 Page 3 of 5




           7.      In this case, Defendant Frost-Arnett Company (“Defendant Frost”) made an Offer

   of Judgment [D.E. 20] to Plaintiff to resolve Count I and Count II of the Complaint. D.E. 1 at ¶

   27-43). Both Count I and Count II sought to hold Defendant Frost liable for its unlawful attempt

   to collect a medical debt from Plaintiff, whereby said medical debt was not Plaintiff’s

   responsibility because the underlying medical services were necessitated by the work-place injury

   sustained by Plaintiff on February 26, 2018. Pursuant to Count I, violated § 1692e and §

   1692e(2)(A) of the FDCPA, and pursuant to Count II, Defendant Frost violated § 559.72(9) of the

   FCCPA. Here, the maximum amount of statutory damages Plaintiff was capable of recovering was

   $1,000 under Count I and $1,000 under Count II. The Offer of Judgment accepted by Plaintiff

   awarded Plaintiff the maximum amount of statutory damages recoverable by Plaintiff under both

   Count I and Count II.

           8.      The Second Circuit stated, “the award of attorney's fees to Plaintiff for a debt

   collector's violation of ‘any provision’ of the FDCPA is mandatory.” Pipiles v. Credit Bureau of

   Lockport, Inc., 886 F. 2d 22, 28 (2d Cir. 1989), citing Emanuel v. American Credit Exchange, 870

   F. 2d 805, 809 (2d Cir. 1989). “Under the Fair Debt Collection Practices Act (‘FDCPA’), the

   prevailing Plaintiff is entitled to ‘a reasonable attorney’s fee as determined by the court.’ 1 5 U.S.C.

   §1692k(a)(3). Such an award is mandatory under the FDCPA.” Edwards v. National Business

   Factors, Inc., 897 F. Supp. 458, 459 (D. Nev. 1995) (citations omitted). As the prevailing parties

   in this case, Plaintiff is entitled to an award of costs and reasonable attorney fees. Thorpe v.

   Collection Information Bureau, Inc., 963 F. Supp. 1172, 1174 (S.D. Fla. 1996).

           9.      Attorneys’ fees should not be construed as a special or discretionary remedy.

   Rather, the Act mandates an award of attorney fees as a means of fulfilling Congress's intent that

   the Act be a tool for debtors to act as private attorneys general. See Graziano v. Harrison, 950 F.



                                                Page 3 of 5
Case 0:19-cv-62751-RKA Document 24-1 Entered on FLSD Docket 12/14/2020 Page 4 of 5




   2d 107, 113 (3d Cir. 1991). In re Martinez, 266 B.R. 523, 537 (Bankr. S.D. Fla. 2001) aff’d 271

   B.R. 696 (S.D. Fla. 2001). See also, DeJesus v. Banco Popular de Puerto Rico, 918 F. 2d 232, 235

   (1st Cir. 1990).

   B.     PLAINTIFF’S ATTORNEYS’ FEES ARE CALCULATED PURSUANT TO THE
          LODESTAR FORMULA

          10.     The United States Supreme Court has explained the calculation for an award of

   attorneys’ fees:

                  The most useful starting point for determining the amount of a
                  reasonable fee is the number of hours reasonably expended on the
                  litigation multiplied by a reasonable hourly rate. The calculation
                  provides an objective basis on which to make an initial estimate of
                  the value of a lawyer’s services.

   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); See also Thorpe, 963 F. Supp. at 1174. Although

   this decision arose in the context of the Civil Rights Attorney's Fees Award Act, 42 U.S.C. § 1988,

   these criteria are equally applicable here. “The standards set forth in this opinion are generally

   applicable in all cases in which Congress has authorized an award of fees to a ‘prevailing party.’”

   Hensley, 461 U.S. at 433, n.7. “We have stated in the past that fee-shifting statutes’ similar

   language is a strong indication that they are to be interrupted alike.” Independent Federation of

   Flight Attendants v. Zipes, 491 U.S. 754, 758 fn. 2 (1989) (quoting Northcross v. Memphis Bd. of

   Education, 412 U.S. 427, 428 (1973)). The multiplication of the reasonable number of hours

   expended times the reasonable hourly rate is referred to as the “lodestar.” Resolution Trust Corp.

   v Hallmark Builders, Inc., 836 F.2d 114, 1147 (11th Cir. 1993); Friend v. Kolodzieczak, 72 F. 3d

   1386, 1389 (9th Cir. 1995); Thorpe, 963 F. Supp. at 1174.

          11.     Collectively, the time of Attorney Patti and Attorney Herman totaled 12.9 hours.

   The customary hourly rate for Attorney Patti and Attorney Herman is $475.00 per hour and

   $575.00 per hour, respectfully. Consequently, the lodestar calculation for the services of Attorney

                                              Page 4 of 5
Case 0:19-cv-62751-RKA Document 24-1 Entered on FLSD Docket 12/14/2020 Page 5 of 5




   Patti and Attorney Herman, in this matter, as well as the total lodestar calculation for reasonable

   attorneys’ fees, is $6,637.50.

   C.     THE HOURLY RATE OF COUNSEL FOR PLAINTIFF IS APPROPRIATE

          12.     The amount of damages recovered by a plaintiff does not affect counsel’s

   entitlement to reasonable attorney’s fees. As long as the plaintiff is successful, the plaintiff should

   be awarded attorney’s fees pursuant to the loadstar calculation.

          13.     The Seventh Circuit reversed a District Court’s denial of attorney’s fees even

   though the plaintiff only recovered $100.00 ($50.00 each) as FDCPA statutory damages and

   remanded for determination of an award of attorney fees. Zagorski v. Midwest Billing Services,

   Inc., 128 F. 3d 1164 (7th Cir. 1997). Of course, the amount of reasonable attorneys’ fees awarded

   pursuant to the FDCPA is left to the sound discretion of the judge. Schimmel v. Slaughter, 975 F.

   Supp. 1481, 1484 (M.D. Ga. 1997).

          14.     With respect to the matter at hand, however, Plaintiff has recovered the maximum

   amount of statutory damages permissible under the FDCPA and the FCCPA. See D.E. 20.

                                         III.    CONCLUSION

          15.     For the foregoing reasons, Plaintiff respectfully request this Honorable Court to

   approve as fair, reasonable, and adequate, this request for attorneys’ fees in the amount of

   $6,637.50.




                                                Page 5 of 5
